


Exhibit 10.42

Employment Agreement

This Employment Agreement (“Agreement”) is made by and between MICHAEL E.
JALBERT (“Employee”) and EFJ, INC., a Delaware corporation (“Company”) this 15th
day of October 2002.

The Company wishes to employ Employee as Chairman, President and Chief Executive
Officer (“CEO”) of the Company on the terms set forth in this Agreement, and
Employee desires to be employed by Company in this capacity. Company and
Employee desire to set forth in writing the terms and conditions of their
agreements and understandings.

THEREFORE, in consideration of the mutual promises set forth herein, it is
mutually agreed between the parties as follows:

Section 1.   Employment Term.   The Company hereby employs the Employee and the
Employee hereby accepts employment as Chairman, CEO and President of the Company
on the terms of this Agreement, commencing as of the date hereof and continuing
for a period of two (2) years, until October 14, 2004, unless terminated earlier
in accordance with the provisions set forth herein. Following the initial term
of employment, this Agreement may be renewed for additional two (2) year terms.
At the expiration of each term (the initial two year term or each two year
extension period excluding the term that would expire on October 14, 2008 in
accordance with Section 4), employment shall be automatically renewed for an
additional two (2) year term unless written notice to the contrary is given by
the Company or the Employee by May 14th of each year preceding the October 14
termination date. Neither the Company nor the Employee is not required to give
written notice of termination for the term that would expire on October 14,
2008. The provisions of the Agreement shall apply during the initial term and
any renewals of the term.

Section 2.   Duties and Authority.   The Employee’s duties shall be as
determined by the Board of Directors. The duties of Chairman, CEO and President
are generally set forth in the job description for such position, and such
duties may change from time to time.

Section 3.   Compensation.

A.   Base Salary.   Employee will receive a base salary of Three Hundred and Ten
Thousand Dollars ($310,000.00) per year, paid biweekly, as long as Employee is
employed with the Company. Such base salary will be subject to annual review,
taking into consideration employee’s performance during the preceding year, base
salary adjustments for the executive staff and other internal and external
factors as described in the corporate bylaws and public document filings.

B.   Bonus.   If the Company meets or exceeds the annual objectives set forth
for Employee by the Board of Directors, then the Employee will receive an annual
bonus at the discretion of the Board of Directors. The bonus will be paid
annually in February. At the discretion of the Board of Directors, up to fifty
(50%) of Employee’s annual bonus may be granted to Employee in the form of
restricted Common Stock or Stock Options in accordance with the Company’s 1996
Stock Option Plan.

C.   Additional Benefits.   Employee also will receive such additional employee
benefits commensurate with his position, including those that the Company may
from time to time make available to its executive officers, including 4 weeks
paid vacation, qualified profit-sharing plans, employee group insurance and
disability insurance. In addition, the Company shall provide Employee a one
million dollar ($1,000,000) life insurance policy with the beneficiary(ies) of
such policy selected by Employee.

D.   Withholdings.   All payments made to Employee pursuant to this Agreement
shall be reduced by all required federal, state and local withholdings for taxes
and similar charges and by all contributions or payments required to be made by
Employee in connection with any employee benefit plan maintained by the Company.


--------------------------------------------------------------------------------


Section 4.   Retirement.   On October 14, 2008, if the Employee is still
employed by the Company, the Employee shall terminate his employment
relationship with the Company. If the Employee does not enter into a full-time
employee relationship with any other entity, then he is eligible for retirement
benefits stated in Section 5. If Employee subsequently enters into a fulltime
employment relationship, then the Company may immediately terminate any
Retirement Benefits stated in Section 5.

Section 5.   Retirement Benefits.   Upon the retirement of Employee in
accordance with Section 4, and following the cessation of Employee’s employment,
the Company shall provide the following (hereinafter referred to as “Benefits”:

(a)   Unused Vacation.   The Company will pay Employee the full amount of
Employee’s accrued but unused vacation time.

(b)   Company Property.   The Company will give Employee the computer which
belongs to the Company but which the Employee is then utilizing as Chairman.

(c)   Health and Dental Insurance Upon Termination.   The Company shall continue
to provide health insurance for Employee pursuant to the Company’s Health and
Dental Insurance Plan, for all his dependents for one year after Employee
retires in accordance with Section 4. Employee’s participation in the Company’s
Health Insurance Plan shall be subject to the same restrictions and limitations
as are applicable to current employees of the Company participating in the
Health Insurance Plan including, without limitation, the Company’s right to
modify, amend, change or discontinue the Health Insurance Plan in any way, at
any time and for any reason. The Company hereby specifically reaffirms and
reserves its right to modify, amend, change or discontinue the Health Insurance
Plan in any way, at any time and for any reason. Cost of insurance will be at
rates offered to other employees, which, at the Company discretion, may be
payable directly to the plan administration. At the end of the one year period,
Employee shall be notified of his election rights to continue insurance coverage
in accordance with COBRA.

(d)   Life Insurance.   In addition, the Company shall provide Employee a one
million dollar ($1,000,000) life insurance policy with the beneficiary(ies) of
such policy selected by Employee. Upon Employee retiring in accordance with
Section 4, the Company will continue to pay the life insurance the premiums for
a period of one (1) year.

(e)   Office Space and Administrative Support.   The Company shall make
available office space within its then-existing facility for a period of one
(1) year. If the Company’s terminates its occupancy within the facility, its
only obligation shall be to provide Employee office space in any of its
then-existing facilities.

(f)   Administrative Support.   The Company shall make available administrative
support for a period of one (1) year, with the support being provided by a then
current Company employee, working at the Company’s facility. In no event shall
the administrative support be greater, or equal to, the administrative support
provide prior to the Employee’s retirement.

Section 6.   Reimbursement for Expenses.   Employee is expected to incur certain
expenses on behalf of the Company for travel, promotion, telephone,
entertainment and similar items. During the period of Employee’s employment with
the Company, the Company will reimburse the Employee for all ordinary, necessary
and reasonable amounts of such expenses, as determined by the Board of
Directors, incurred by Employee. Such amounts shall be payable promptly upon
receipt of reasonable written documentation signed by the Employee itemizing
such expenses.

Section 7.   Indemnification.   Employee shall be indemnified and held harmless
by the Company to the fullest extent authorized by the General Corporation Law
of the State of Delaware, as the same exists or may hereafter be amended
(however, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
such law permitted the Company to provide prior to such amendment). The
Company’s bylaws, attached as Exhibit C, contain an indemnification procedure
for directors and officers of the Company. Generally, if Employee is made or is


--------------------------------------------------------------------------------


threatened to be made a party to any action, suit or proceeding relating to his
employment or service as a director of the Company, he shall have the right to
select individual counsel and he shall be indemnified and held harmless by the
Company against all reasonable expenses, liability and loss reasonably incurred
in connection with such action, if the payment of such expenses is in accordance
with Delaware law. Employee has the right to bring suit against the Company if a
claim made in accordance with the Company’s bylaws is not paid in full within
sixty (60) days after a written claim has been received, except in the case of a
claim for an advancement of expenses, in which case the applicable period is
twenty (20) days.

Section 8.   Termination / Severance

A.     The Company shall have the right to terminate this Agreement, upon thirty
(30) days written notice, if the following events occur:

1.      The determination by the Board of Directors that the Employee has become
disabled, and cannot complete the essential functions of the position with 
reasonable accommodation and is unable to continue his service to the Company;
or

2.      The Employee’s death; or

3.      The determination by the Board of Directors that there is “good cause”
for termination of this Agreement. For purposes of the Agreement, “good cause”
means the Employee’s willful neglect of his duties under this Agreement and the
job duties as assigned by the Board of Directors, theft or misappropriation of
the Company’s assets by the Employee, fraud of the Employee or gross
insubordination. The Company shall provide Employee written notice of and a
reasonable opportunity to cure anything that the Company believes constitutes
willful neglect of duties or gross insubordination.

Upon termination pursuant to section 8A1 or 8A2, the Company shall pay Employee
(or, in the event of termination due to Employee’s death, his estate), a lump
sum severance payment equal to one year’s base salary (at the time of
termination). In addition, in the event of termination under section 8A1, the
Company shall continue to provide Benefits described herein for one year after
termination. No severance payment or Benefit continuation will be provided if
employee is terminated pursuant to section 8A3.

B.     Either party may terminate this Agreement upon (60) days’ prior written
notice without good cause. In the event of a termination by the Company without
good cause the Company shall continue to provide all benefits for one year after
termination and shall pay Employee a lump sum severance payment equal to the
greater of: 1) his annual base salary (at the time of termination) or, 2) his
base salary (at the time of termination) for the remaining term of the then
current Agreement. Upon commencement of full time employment with a different
company as described in the attached non-compete agreement, or full time self
employment, all Benefits shall cease. Employee’s COBRA termination date shall be
the date all benefits cease.

All cash severance amounts described in sections 8A through 8B shall be paid to
Employee upon the termination of his employment.

C.     In the event of a termination by Employee, the Company shall not be
obligated to provide any Benefits, Severance or any other compensation.

D.     Change in Control. For the purposes of this Agreement, “change in
control” means:  1) A change in the ownership of the shares of the Company that
results in a change in a majority of the board of directors; or, 2) a sale,
assignment or transfer of all or substantially all of the assets of the Company.
If there is a change in control, then the Company may terminate this Agreement
upon thirty (30) days written notice. If there is a change in control and a
material diminishment in the employee’s position, duties, or responsibilities,
that is not mutually agreed among the parties, then Employee may terminate this
Agreement upon thirty (30) days written notice. Upon termination by either party
pursuant to this section 8D, the Company shall pay to Employee a lump sum
severance payment equal to three years of base salary (at the time of
termination), and shall consider providing a


--------------------------------------------------------------------------------


transaction bonus, which will take into consideration shareholder value created
as a result of the change of control event. In addition, the Company shall
continue to provide all benefits for one year after termination.

E.     If the Company elects not to renew the Agreement for (i.e., beyond
October __, 2006), the Company shall pay Employee a lump sum severance payment
equal to his annual base salary (at the time of termination), and shall continue
to provide all benefits for one year after termination.

Section 9.   Automobile Allowance.   The Company shall pay a net car allowance
of $750.00 per month during the Employee’s full time employment with the Company
(“Automobile Allowance”). In the event of a termination pursuant to section 8A1,
8B, 8D, or 8E the Company shall continue to provide Employee with the Automobile
Allowance for one year. Upon commencement of full time employment with a
different company as described in the Employee’s non-compete agreement, or full
time self employment, the Automobile Allowance shall cease.

Section 10.   Entire Agreement.   This Agreement contains the entire
understanding and agreement between the Company and the Employee and supersedes
any prior agreements and negotiations between them pertaining to the Employee’s
terms and conditions of employment with the Company. There are no
representations, warranties, promises, covenants or understandings between the
Company and the Employee with respect to such employment other than those
expressly set forth in this Agreement. This Agreement takes precedence over
other conflicting agreements with the Employee.

Section 11.   Governing Law.   This Agreement shall be governed by the laws of
the State of Delaware.

Section 12.   Non-Assignability; Successors.   The obligations of the Employee
under this Agreement are not assignable by him. This Agreement is personal in
nature and may not be assigned by the Company without the written consent of the
Employee, except that the consent of the Employee shall not be reasonably
withheld in connection with the sale to any person, partnership, corporation or
other entity of substantially all the assets of the company, provided that the
assignee assumes all the liabilities of the Company hereunder. Except as
provided in the immediately preceding sentence, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their successors.

Section 13.   Notices.   Any notice required to be given in writing by any party
to this Agreement may be personally delivered or mailed by registered or
certified mail to the last known address of the party to be notified. Any such
notice personally delivered shall be effective upon delivery and any such notice
mailed shall be effective four (4) business days after the date of mailing by
registered or certified mail with postage prepaid to the last known address of
the party to be notified.

Section 14.   Severability.   The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions of
this Agreement, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted.

Section 15.   Headings.   The Section and other headings contained in this
Agreement are for reference purposes only and shall not affect the
interpretation of this Agreement.

Section 16.   Construction.   Whenever required by the context, references to
the singular shall include the plural, and the masculine gender shall include
the feminine gender.

Section 17.   Restrictive Covenants.   Employee shall execute, concurrently with
this Agreement, a Confidentiality and Non Compete Agreement in the form attached
as Exhibit D.

Section 18.   Amendments.   No changes, modifications, waivers, discharges,
amendments or additions to this Employment Agreement shall be binding unless it
is in writing and signed by the Company and the Employee.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf and the Employee has signed his name hereto, effective as of the date
first written above.

 

EFJ, INC., a Delaware corporation

 

/s/ Thomas R. Thomsen

 

BY:

 

 

Its

 

 

/s/ Michael E. Jalbert

 

Michael E. Jalbert

 


--------------------------------------------------------------------------------
